NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZAKEE SHAKIR,                                   No. 19-35664

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01333-RSL

 v.
                                                MEMORANDUM*
RICHARD ADAMS, Police Officer in his
individual and official capacity; CITY OF
FEDERAL WAY, In its official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Zakee Shakir appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. JL Beverage Co., LLC v. Jim Beam



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment because Shakir failed

to raise a genuine dispute of material fact as to whether defendants violated his

constitutional rights. See Chism v. Washington, 661 F.3d 380, 386 (9th Cir. 2011)

(elements of judicial deception claim); Long v. County of Los Angeles, 442 F.3d

1178, 1185-86 (9th Cir. 2006) (requirements for municipal liability under § 1983);

Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (elements of

malicious prosecution claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-35664